                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

TOMMIEL QUENPONTA
CLAIBORNE                                                                              PLAINTIFF

V.                                                  CIVIL ACTION NO. 3:17-CV-734-DPJ-FKB

WARDEN F. SHAW, ET AL                                                              DEFENDANTS

                                             ORDER

       This action pursuant to 42 U.S.C. §1983 is before the Court on the Report and

Recommendation [51] of Magistrate Judge F. Keith Ball.

       Plaintiff Tommiel QuenPonta Claiborne filed this suit against several employees of the

East Mississippi Correctional Facility (“EMCF”) in Meridian, Mississippi, specifically Warden

F. Shaw, Captain Michael Jones, Corrections Officer Donna McWilliams, Unit Manager Tony

Donald, and Vincent McAlister. Claiborne alleges that in July 2017, Defendant McWilliams

informed him that EMCF would be testing the sprinkler system and that he should place any

property in his cell under his bed. Pl.’s Compl. [1] at 4. Claiborne says he told McWilliams that

he had papers that proved his innocence in his cell and that he should therefore be allowed to

take them outside of his cell during the test. Id. McWilliams did not allow him to leave his cell

or take the papers out of the cell. Id. As a result, the papers were ruined. Id. at 5. Based on this

incident, Claiborne brought claims for violation of his right to due process and violation of the

Eighth Amendment’s prohibition on cruel and unusual punishment. Id. Shaw, Jones, Donald,

and McAlister were not involved in this incident, but were named as defendants because they

were the supervisors on duty at the time. Tr. [34] at 8, 11.

       Defendants filed a motion for summary judgment [43] seeking dismissal of the case, and

Claiborne filed a motion seeking to subpoena certain witnesses to appear at a deposition [46].
Judge Ball recommended granting Defendants’ summary-judgment motions because (1) “there is

no vicarious liability under section 1983,” under Monell v. Department of Social Services, 436

U.S. 658, 691 (1978); (2) Claiborne’s habeas petition in his related case was dismissed, showing

that the incident in this case did cause any “actual injury”; and (3) his Eighth-Amendment claim

was not viable due to no “substantial risk of serious harm.” R&R [51] at 5–8. Judge Ball also

recommended denying Claiborne’s subpoena-related motion because it was “filed after both the

discovery deadline and the motion deadline” had expired. Id. at 8. Claiborne did not file an

objection to the R&R, and the time to do so has passed.

       The Court finds the Report and Recommendation [51] should be adopted as the opinion

of the Court; Defendants summary-judgment motion [43] is granted and Claiborne’s motion to

subpoena deposition witnesses [46] is denied. The complaint is dismissed with prejudice. A

separate judgment will be entered in accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 24th day of February, 2020.

                                            s/ Daniel P. Jordan III
                                            CHIEF UNITED STATES DISTRICT JUDGE
